In my opinion, under the terms of the contract between the parties, it was contemplated that demand by Mrs. Fanger for repayment was necessary to mature the obligation before the expiration of five years from the date of the contract. Under such circumstances the four-year statute of limitations had not expired at the time the suit was filed and the action is not barred. Sullivan v. Ellis (C.C.A.) 219 F. 694; Cook v. Gore's Estate, 82 Vt. 137, 72 A. 322; French v. Hill (Tex.Civ.App.)69 S.W.2d 828, and cases there cited. *Page 957